DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract exceeds 150 words in length and is (therefore) too long.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the relative term “fine”, however at least the pending claims do not appear to define the metes and bounds of this relative term “fine”.  Hence, the presence of this relative term” fine” in claim 6 seems to render this claim vague and indefinite.
Claim 13 recites the relative term “poorly”, however at least the pending claims do not appear to define the metes and bounds of this relative term “poorly”.  Hence, the presence of this relative term “poorly” in claim 13 seems to render this claim vague and indefinite.
Claim 23 contains what appears to be a trademark/trade name “Lewatit 280-TP”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “polyampholyte” and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
It is noted that the international examiner has allowed all of the Applicants’ claims over the prior art of record (specifically, over RU 2 516 538 C2) in the Written Opinion associated w/ PCT/RU2018/050041 (i. e. the Applicants’ parent application).  No further comment regarding the art discussed in this Written Opinion is deemed necessary by the U. S. examiner.
The most relevant reference discovered from the search of the U. S. examiner is WO 2012 163 791 A1.  This WO 2012 163 791 A1 describes a method for obtaining lithium chloride solution from brine that that utilizes at least four columns, wherein the aggregate system of columns operates in four distinct modes/steps, i. e. “zones” (please note at least the English abstract and also pg. 3 lns. 11-24 w/in the text of this WO 2012 163 791 A1).  However, all of the Applicants’ independent three distinct “zones” (i. e. modes or steps, specifically a first “zone” in sorption zone; a second “zone” in washing mode and a third “zone” in desorption mode) wherein it appears from the language of the Applicants’ independent claim 5 that each of these four columns “cycles” through each of the three distinct “zones” (i. e, stages or modes of treatment)– but the Applicants’ independent claims do not recite operation in four distinct zones/modes/steps as fairly taught in at least pg. 3 lns. 11-24 w/in the text of WO 2012 163 791 A1, wherein each of the columns of the system described in this WO 2012 163 791 A1 also seems to be cyclically subjected to each of these four distinct “zones” (i. e. “modes” or “steps”) in a cyclical fashion: please note that the disclosure provided on at least pg. 4 lns. 11-15 within this WO 2012 163 791 A1 alludes to a “permutation circulaire”-type arrangement for all of the columns.  In other words, the Applicants’ independent claims call for three distinct “zones” (i. e. modes of operating the columns), whereas pg. 3 lns. 11-24 in this WO 2012 163 791 A1 allude to four distinct “zones” (i. e. modes of operating the columns).  
Hence, all of the Applicants’ claims have been allowed over the teachings provided in this WO 2012 163 791 A1 reference (as well as the rest of the prior art of record).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2018/0245180 A1 and also CN 1 558 871 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736